[Cite as State ex rel. Corman v. Allied Holdings, Inc., 132 Ohio St.3d 202, 2012-Ohio-2579.]




 THE STATE EX REL. CORMAN, APPELLANT, v. ALLIED HOLDINGS, INC. ET AL.,
                                        APPELLEES.
               [Cite as State ex rel. Corman v. Allied Holdings, Inc.,
                        132 Ohio St.3d 202, 2012-Ohio-2579.]
Workers’ compensation—Temporary total disability—Retirement—Claimant’s
    departure from labor force precludes award of temporary total disability
    benefits when claimant makes no effort to find other work and offers no proof
    of medical inability to perform other work.
      (No. 2010-2002—Submitted April 24, 2012—Decided June 14, 2012.)
               APPEAL from the Court of Appeals for Franklin County,
                             No. 10AP-38, 2010-Ohio-5153.
                                  __________________
        Per Curiam.
        {¶ 1} A claimant who permanently leaves the work force for reasons
unrelated to his or her industrial injury cannot receive temporary total disability
compensation (“TTC”). State ex rel. Pierron v. Indus. Comm., 120 Ohio St.3d 40,
2008-Ohio-5245, 896 N.E.2d 140, ¶ 9. Appellee Industrial Commission of Ohio
denied appellant Ronald R. Corman’s application for TTC after finding, among
other things, that Corman had abandoned the work force for reasons unrelated to
his injury. Corman challenges that decision.
        {¶ 2} Corman has an allowed workers’ compensation claim arising from
a 2002 injury. He retired from appellee Allied Holdings, Inc. a year later and
never worked again. The record contains no evidence that he was medically
incapable of other work. In 2009, the commission denied Corman’s request to
have TTC reinstated. It found, among other things, that Corman’s retirement was
voluntary and unrelated to his injury. The commission noted that Corman never
                             SUPREME COURT OF OHIO




sought other work in the years after he left Allied Holdings, thus demonstrating
his intent to permanently abandon the labor market.
       {¶ 3} Corman filed a complaint in mandamus in the Court of Appeals for
Franklin County, alleging that the commission had abused its discretion in
denying TTC. The court of appeals, however, agreed that Corman had abandoned
the work force for reasons unrelated to his injury and denied the writ.
       {¶ 4} This cause is now before this court on Corman’s appeal as of right.
       {¶ 5} TTC compensates claimants “for the loss of earnings which he [or
she] incurs while the injury heals.” State ex rel. Ashcraft v. Indus. Comm., 34
Ohio St.3d 42, 44, 517 N.E.2d 533 (1987). There “can be no lost earnings,
however, or even a potential for lost earnings, if the claimant is no longer part of
the active work force.” Pierron at ¶ 9. Thus, “[w]hen the reason for this absence
from the work force is unrelated to the industrial injury, temporary total disability
compensation is foreclosed.” Id.
       {¶ 6} There are important similarities between the case before us and
Pierron.   Both claimants sought TTC years after retiring from their former
positions of employment. In those intervening years, neither individual made a
credible effort to secure other employment. Neither claimant produced evidence
of a medical inability to perform other work during those years, prompting the
commission to conclude in each case that the claimant had permanently left the
work force. In upholding the commission’s order in Pierron, we explained that


       [w]hen a departure from the entire work force is not motivated by
       injury, we presume it to be a lifestyle choice, and as we stated in
       State ex rel. Pepsi-Cola Bottling Co. v. Morse (1995), 72 Ohio
       St.3d 210, 216, 648 N.E.2d 827, workers’ compensation benefits
       were never intended to subsidize lost or diminished earnings
       attributable to lifestyle decisions. In this case, the injured worker




                                         2
                                January Term, 2012




       did not choose to leave his employer in 1997 [i.e., his job was
       eliminated], but once that separation nevertheless occurred, Pierron
       had a choice: seek other employment or work no further. Pierron
       chose the latter. He cannot therefore credibly allege that his lack
       of income from 2001 and beyond is due to industrial injury.
       Accordingly, he is ineligible for temporary total disability
       compensation.


Id., 120 Ohio St.3d 40, 2008-Ohio-5245, 896 N.E.2d 140, at ¶ 11.
       {¶ 7} Corman’s attempt to distinguish Pierron is not persuasive.
Corman contends that he retired from his former position of employment with
Allied Holdings because of his injury—a claim that was not made in Pierron.
The commission, however, did not find that Corman’s departure from Allied
Holdings was injury-induced, but even if it had, it would not advance his cause.
As in Pierron, there was no evidence of a medical inability to perform other work
in the years between Corman’s departure from Allied Holdings and his request for
TTC, so Corman had the same choice as Pierron—seek other employment or
work no further. When Corman elected the latter, he eliminated the possibility of,
or potential for, lost wages. He cannot, therefore, credibly assert that he has lost
income due to his industrial injury.
       {¶ 8} The judgment of the court of appeals is affirmed.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               _________________
       Clements, Mahin & Cohen Co., L.P.A., William E. Clements, and Paul A.
Lewandowski, for appellant.




                                         3
                            SUPREME COURT OF OHIO




       Scott, Scriven & Wahoff, L.L.P., Richard Goldberg, William J. Wahoff,
and Nelva J. Smith, for appellee Allied Holdings, Inc.
       Michael DeWine, Attorney General, and Charissa D. Payer, Assistant
Attorney General, for appellee Industrial Commission of Ohio.
       Philip J. Fulton Law Office, Philip J. Fulton, and Ross R. Fulton, urging
reversal for amicus curiae Ohio Association of Claimants’ Counsel and Ohio
Association for Justice.
       Garvin & Hickey, L.L.C., Preston J. Garvin, and Michael J. Hickey,
urging affirmance for amicus curiae Ohio Chamber of Commerce.
       Bricker & Eckler, L.L.P., and Thomas R. Sant, urging affirmance for
amicus curiae Ohio Chapter, National Federation of Independent Business.
       Vorys, Sater, Seymour & Pease, L.L.P., and Robert A. Minor, urging
affirmance for amicus curiae Ohio Self-Insurers Association.
                           ______________________




                                        4